MEMORANDUM **
Jasbir Singh Uppal, and his wife and daughter, are natives and citizens of India, who petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition for review.
We affirm the IJ’s adverse credibility determination. See Li, 378 F.3d at 964. Substantial evidence supports the IJ’s finding that the inconsistencies in Uppal’s testimony involving his involvement with the Akali Dal party and the number and dates of arrests he experienced were not minor, but rather “went to the heart” of his claim. See Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000).
Accordingly, the withholding of removal claim fails. See Kohli v. Gonzales, 473 F.3d 1061, 1070-71 (9th Cir.2007).
Because Uppal’s CAT claim is based on the same evidence that the IJ found was not credible, and he did not point to any other evidence that compels the conclusion it is more likely than not that he would be tortured if returned to India, we deny the CAT claim as well. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.